IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-10823
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAVID RANGEL,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:02-CR-3-18
                        --------------------
                          February 11, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Myrtle McDonald, the attorney appointed to represent David

Rangel, has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Rangel has filed a response to McDonald’s brief.   Rangel also

moves to unseal the presentence report and to hold this appeal in

abeyance so that he can examine the report.   Rangel’s motions are

DENIED.   We have thoroughly examined the presentence report and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10823
                                -2-

determined that it presents no nonfrivolous issue for appeal.

There is thus no need to delay disposition of this appeal.

     Our independent review of the entire record, McDonald’s

brief, and Rangel’s response shows that there are no nonfrivolous

issues for appeal.   Accordingly, McDonald’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.   See 5TH

CIR. R. 42.2.